Citation Nr: 0212567	
Decision Date: 09/20/02    Archive Date: 09/26/02

DOCKET NO.  00-12 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a chronic heart 
disability, including secondary to service-connected post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel

INTRODUCTION

The veteran had active military service from September 1952 
to September 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2000 rating decision of the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for PTSD, 
headaches, and a heart disability, including secondary to 
PTSD.  The veteran perfected an appeal to the Board on these 
issues in May 2000.

In a September 2000 statement submitted in conjunction with 
his personal hearing, the veteran withdrew his appeal on the 
issue of entitlement to service connection for headaches.  
Additionally, in a March 2002 rating decision, a decision 
review officer granted service connection for PTSD and 
assigned a 30 percent rating, effective January 19, 1999.  In 
a March 2002 statement, the veteran indicated that he was 
satisfied with the 30 percent rating for PTSD.  Accordingly, 
these issues are no longer in appellate status and will not 
be addressed in this decision.  

In his May 2000 substantive appeal, the veteran indicated 
that he wished to be scheduled for a videoconference hearing 
with a Member of the Board in the Cincinnati RO.  However, in 
a June 2000 statement, he clarified that he wanted a 
videoconference hearing with a hearing officer.  In September 
2000, the veteran appeared in the Cincinnati RO for a 
videoconference hearing before a decision review officer at 
the Cleveland RO.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.  


2.  The veteran did not manifest a chronic heart disability 
in service or to a degree of 10 percent or more within one 
year of his discharge from service.  

3.  A chronic heart disability has not been shown by 
competent evidence to be etiologically related to service, or 
to be due to or aggravated by PTSD.  


CONCLUSION OF LAW

A chronic heart disability was not incurred in or aggravated 
by active service, may not be presumed to have been so 
incurred and is not proximately due to or the result of 
service-connected PTSD.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5103A, 5107 (West Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.310 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) , Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)).  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The veteran was notified of the relevant law and regulations, 
the reasons and bases for the VA decision, and of the types 
of evidence that could be submitted by him in support of his 
claim, by correspondence from the RO, by the January 2000 and 
March 2002 rating decisions, the May 2000 statement of the 
case (SOC), the November 2000, March 2002 and May 2002 
supplemental statements of the case (SSOC), and by letter 
communications with the veteran, with copies to his 
representative.  In an April 2001 letter, the RO informed the 
veteran of the recent enactment of the VCAA.  The RO 
explained what evidence was necessary to establish service 
connection for a disability, and asked the veteran to submit 
the names of any additional treatment providers who might 
have evidence relevant to his claim.  The RO also noted that 
VA would make reasonable efforts to obtain relevant evidence; 
however, he was responsible for submitting the evidence.  The 
RO provided the veteran with authorization forms to submit so 
that any additional treatment reports from private facilities 
could be requested on his behalf.  He was also told that if 
he had any recent VA treatment, he could notify the RO of the 
dates, and those records would be obtained.  These 
notifications were not returned by the United States Postal 
Service as undeliverable, see Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. 
App. 62, 64-65 (1992) (discussing that the presumption of 
regularity of the administrative process applies to notices 
mailed by the VA)).  Hence, the Board concludes that the 
veteran has received these communications, and the duty to 
notify has been met.  Quartuccio v. Principi, 16 Vet. App.  
183 (2002).  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  Attempts were made to obtain the 
veteran's service medical records.  However, they have 
reportedly been burned in the fire at the National Personnel 
Records Center (NPRC), in St. Louis, Missouri.  Post-service 
and VA treatment records were associated with the file and 
the veteran was afforded a VA examination in October 2001.  
He presented testimony at a videoconference hearing before a 
decision review officer at the RO in September 2000.  There 
is no indication that there exists any evidence which has a 
bearing on this case that has not been obtained.  The veteran 
and his representative have been accorded ample opportunity 
to present evidence and argument in support of this appeal.  

As noted above the VCAA has eliminated the well-grounded 
claim requirement, has expanded the duty of VA to notify the 
veteran and the representative, and has enhanced its duty to 
assist a veteran in developing the facts pertinent to the 
claim.  Since these legislative changes serve to eliminate 
the "gatekeeping" function in the VA claims process imposed 
by the standard for a well-grounded claim, see, e.g., 
Hensley v. West, 212 F.3d 1255, 1260 (Fed. Cir. 2000), the 
Board is of the opinion that the new legislative changes are 
more favorable to the veteran.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991) [where the law or regulation 
governing the case changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
has been concluded, the version most favorable to the veteran 
will apply].  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303 (2001).  To establish service connection for a 
disability, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden may not be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

If a chronic disorder is shown in service or during an 
applicable presumptive period, subsequent manifestations of 
the same disorder at a later time, however remote, may be 
service connected unless clearly attributable to an 
intercurrent cause.  38 C.F.R. § 3.303(b) (2001).  However, 
continuity of symptoms is required where the disorder in 
service or during an applicable presumptive period is not 
chronic or where a chronicity diagnosis is questionable.  
Service connection also is appropriate for a disorder 
diagnosed after discharge when evidence establishes that the 
disorder was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).  

Where a veteran served 90 days or more during a period of war 
and coronary artery disease or hypertension becomes manifest 
to a degree of 10 percent or more within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.307, 3.309(a) (2001).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2001); Harder v. 
Brown, 5 Vet. App. 183, 187 (1993).  Additional disability 
resulting from the aggravation of a non service-connected 
condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448.  

The veteran's service records reflect that he served during 
the Korean Conflict, and his awards and decorations include 
the Combat Infantryman Badge.  Hence, combat activity with 
the enemy may be conceded.  The veteran's service medical 
records are presumed to have been destroyed by a fire at the 
NPRC in 1973.  The veteran has asserted that he experienced a 
syncopal episode in the field, and was diagnosed with a heart 
murmur.  Reportedly, after three days, he was returned to the 
front lines.  He denied any recurrent problems with chest 
pain, shortness of breath, or diaphoresis until 1969.  He 
recalled that, at that time, he developed mid-sternal chest 
pain with radiating pain down his left arm.  He further 
recalled he presented to an emergency room and it was 
determined that he had had a myocardial infarction.  There 
are no clinical records prior to 1969 in the file which 
document a heart disability.  Clinical evidence of record 
dated from 1969 establish a current diagnosis of coronary 
artery disease.

In light of the veteran's combat status and the absence of 
his service medical records, his assertion of a syncopal 
episode in service may be accepted.  See 38 U.S.C.A. 
§ 1154(b) (West 1991).  However, there is no indication that 
this one episode resulted in a chronic heart disability, and 
a heart murmur would be considered a congenital defect for 
which service connection may not be granted absent evidence 
of aggravation beyond the normal progression.  The veteran 
admitted that he did not have any recurrent problems of a 
similar nature until 1969, more than 14 years after his 
discharge from service.  There is no competent clinical 
evidence of record establishing any relationship between his 
current heart disease and service.  Furthermore, the veteran 
and his spouse are laypersons and do not have any medical 
expertise.  Hence, their statements are insufficient to 
establish that the veteran's current heart disease began in 
service or was otherwise related to the symptoms he 
experienced in service.  See Espiritu, supra; Moray v. Brown, 
5 Vet. App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  Hence, it may not be concluded that a chronic heart 
condition began in service or was manifest to a degree of 10 
percent or more within one year of his discharge.  

In the alternative, the veteran has also asserted that his 
heart disease is proximately due to his service-connected 
PTSD.  In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Cf. Hickson v. West, 12 Vet. App. 247, 253 
(1999); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1 (1999).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record on appeal.  38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 2002).  The Board must determine 
the probative weight to be ascribed as among multiple medical 
opinions in a case, and must to state reasons or bases for 
favoring one opinion over another.  Winsett v. West, 11 Vet. 
App. 420, 424-25 (1998).  The probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107.  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.  The benefit-of-the-doubt provision only applies, 
however, where there is an approximate balance of positive 
and negative evidence.  Ferguson v. Principi, 273 F.3d 1072 
(Fed. Cir. 2001).  

The veteran has established service connection for PTSD and 
the medical evidence reflects that he has been diagnosed with 
coronary artery disease, status post myocardial infarction.  
In support of his claim, the veteran has submitted statements 
from private physicians, as well as his and his spouse's 
personal testimony during a September 2000 videoconference 
hearing.  The veteran testified that he experienced severe 
headaches in service which stopped when he had his heart 
attack in 1969.  

In an October 2000 letter, C.J.C., M.D. (Dr. C.), noted that 
he followed the veteran for coronary artery disease.  It was 
noted as medical history that the veteran had a remote 
myocardial infarction in 1969 and that he currently had PTSD.  
Medical management for the veteran's heart disease reportedly 
included aspirin and beta blockers.  The physician reported 
the veteran's condition had been stable and there had been no 
recent symptoms of angina.  Dr. C. remarked that "[i]t is as 
likely as not that [the veteran's] heart condition could be 
caused by or contributed to by post traumatic stress 
syndrome."  In a November 2000 note, P.R.W., M.D. (Dr. W.) 
stated that the veteran's "present heart condition and 
nervous condition are likely in part contributed to his 
PTSD."  

At a VA heart examination in October 2001, the veteran gave a 
history of coronary artery disease and PTSD.  He related that 
he collapsed in service and was told that he had a heart 
murmur.  He reported that, in 1969, he developed substernal 
chest pain and was treated for a myocardial infarction.  
Current clinical evaluation revealed a regular rate and 
rhythm of the heart, and S1 and S2 were normal.  There was a 
2/6 ejection systolic murmur at the aortic area.  There was 
no radiation towards the axilla or the neck.  The diagnoses 
included coronary artery disease with old anterior myocardial 
infarction, functional class I with no evidence of congestive 
heart failure, or angina and mild LV dysfunction and systolic 
murmur.  The examiner reported he had reviewed the veteran's 
claims folder and concluded that there was no convincing 
documentation that the veteran's PTSD caused or aggravated 
his coronary artery disease.  It was clinically opined that 
the heart attack in 1969 was not precipitated by any symptoms 
related to PTSD.  

In analyzing the merits of the claim, the Board finds that 
service connection for a heart disability secondary to PTSD 
must be denied because the preponderance of evidence weighs 
against the claim.  In October 2001, a VA examiner concluded 
that there was no convincing documentation that the veteran's 
PTSD caused or aggravated his coronary artery disease.  This 
opinion was based on a full review of the veteran's claims 
file.  In contrast, Dr. W.'s statement appears to support a 
conclusion that the veteran's heart condition caused or 
contributed to his PTSD and not that his PTSD caused or 
aggravated his heart condition.  Dr. C. remarked that it was 
likely as not that the veteran's heart condition could be 
caused by or contributed to the PTSD.  The Board finds that 
Dr. C.'s use of the word "could" results in his opinion 
being speculative in nature.  See Warren v. Brown, 6 Vet. 
App. 4, 6 (1993) (doctor's statement framed in terms such as 
"could have been" is not probative).  See also, Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" 
language by physician is too speculative).  

For the foregoing reasons, the Board finds that the evidence 
does not show that a chronic heart disability was present 
during the veteran's service or manifest within one year of 
his discharge.  Furthermore, the preponderance of the 
evidence is against his claim that the currently diagnosed 
coronary artery disease, status post myocardial infarction, 
is related to or aggravated by his active military service, 
or the service-connected PTSD.  Alemany, supra.  Hence, the 
benefit-of-the-doubt provision does not apply.  Ferguson, 
supra.  Accordingly, the Board concludes that a chronic heart 
disability was not incurred in or aggravated by service, nor 
is proximately due to a service-connected disability, and the 
veteran's claim for service connection must be denied.  
Baldwin, supra.


ORDER

Service connection for a chronic heart disability, including 
secondary to PTSD, is denied.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:
? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

